Citation Nr: 0831704	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating before March 14, 
2007, and an initial rating higher than 20 percent from March 
14, 2007, for prostatitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In January 2004, the veteran appeared at a hearing before 
Veterans Law Judge Jordan.  In September 2005, the veteran 
appeared at a hearing before Veterans Law Judge Guido.  
Transcripts of the hearing are in the record.  

In June 2004, in January 2007, and in March 2008, the Board 
remanded the claim for further procedural and evidentiary 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

While on appeal in a rating decision in September 2007, the 
RO increased the rating for prostatitis to 20 percent, 
effective from March 17, 2007.  


FINDING OF FACT

From the effective date of service connection until March 14, 
2007, prostatitis did not result in voiding dysfunction with 
urine leakage, urinary frequency, or obstructed voiding; from 
March 14, 2007, prostatitis does not require the wearing of 
absorbent pads, which must be changed more than four times a 
day; or result in day time voiding of intervals of less than 
one hour or night time voiding of five or more times; or 
urinary retention, requiring intermittent or continuous 
catheterization.  




CONCLUSION OF LAW

Before March 14, 2007, the criteria for an initial 
compensable rating for prostatitis have not been met; and 
from March 14, 2007, the criteria for an initial rating 
higher than 20 percent for prostatitis have not been met.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.115 (a) and (b), 
Diagnostic Code 7527 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, substantial 
content-complying VCAA notice on the underlying claim of 
service connection for prostatitis by letter, dated in 
October 2001.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision regarding the rating of 
the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for 
prostatitis.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records, 
VA records, and records of the Social Security 
Administration.  The veteran was afforded a VA examination.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran was treated for prostatitis during service.  

After service in 1998, the veteran was awarded Social 
Security disability benefits unrelated to prostatitis. 

VA records show that from April 2002 to October 2003 the 
veteran was on medication for prostatitis.  In August 2002, 
it was noted that the veteran voided without difficulty and 
had nocturia once a night if he drank a lot of fluid.  There 
was no hesitancy or incomplete emptying.  In August 2003, the 
veteran complained of difficulty starting a urine stream and 
urgency, but denied frequency or incontinence. 

On VA examination in October 2002, the veteran denied urine 
incontinence. 

In a rating decision in December 2002, the RO granted service 
connection for prostatitis and assigned an initial 
noncompensable rating under Diagnostic Code 7527, effective 
from March 23, 2001, the same date as the effective date for 
service connection. 

In January 2004, the veteran testified that during service he 
had an enlarged prostate.  In September 2005, the veteran 
testified that he took two medications for prostatitis and 
that he had symptoms of urinary urgency. 
 


VA records show that in August 2004 there were no obstructive 
symptoms or nocturia.  In January, in May, and in September 
2005, the veteran complained of incomplete emptying, urgency, 
and nocturia.  He was on two medications that improved his 
symptoms.    

On VA examination on March 14, 2007, the veteran described 
prostatitis as intermittent.  The examiner indicated that the 
veteran's urinary symptoms included, urgency, hesitancy, a 
weak or intermittent stream, dribbling, straining, urine 
retention, daytime voiding at intervals of two to three 
hours, voiding four times a night, and stress incontinence.  
There was no history of obstructed voiding or recurrent 
urinary tract infections.  

In a rating decision in September 2007, the RO increased the 
rating for prostatitis to 20 percent based on frequency of 
voiding as established on VA examination on March 17, 2007. 

Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prostatitis is currently rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  Under Diagnostic Code 7527, a prostate 
infection is rated as either voiding dysfunction or urinary 
tract infection, whichever is predominant.  

After a review of the record, as recurrent urinary tract 
infections are not shown, prostatitis will be rated under the 
criteria for voiding dysfunction, which is the predominant 
manifestation. 

Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated on 
the basis of either urine leakage, frequency, or obstructed 
voiding. 

Under urine leakage, which includes urinary incontinence or 
stress incontinence, the criteria for a compensable rating, 
20 percent, are the wearing of absorbent materials that must 
be changed less than two times per day.  The criteria for the 
next higher rating, 40 percent, are the wearing of absorbent 
materials that must be changed two to four times a day.  

Under urinary frequency, the criteria for a compensable 
rating, 10 percent, are daytime voiding at intervals between 
two and three hours, or awakening to void two times per 
night.  The criteria for the next higher rating, 20 percent, 
are daytime voiding at intervals between one and two hours or 
awakening to void three to four times per night.  The 
criteria for the next higher rating, 40 percent, are daytime 
voiding at intervals of less than one hour or awakening to 
void five or more times a night. 

Under obstructed voiding, the criteria for a compensable 
rating, 10 percent, are marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: post void 
residuals greater than 150 cc; uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilation every two to 
three months.  The criteria for the next higher rating, 30 
percent, are urinary retention requiring intermittent or 
continuous catheterization.


Prostatitis before March 14, 2007 

Before March 14, 2007, prostatitis was rated noncompensably 
disabling under Diagnostic Code 7527.  

VA records show that over the period of time since service 
connection became effective in March 2001 and before March 
17, 2007, the veteran was on medication for prostatitis part 
of the time.  

As for symptoms of urine leakage, on VA examination in 
October 2002 and in August 2003 the veteran denied urine 
incontinence.  And as there is no documentation by complaint, 
history, or finding that the veteran needed to wear absorbent 
materials because of prostatitis, which must be changed less 
than two times a day, the criteria for a compensable rating 
based on urine leakage before March 14, 2007, have not been 
met. 

As for symptoms of urinary frequency, in August 2002, it was 
noted that the veteran had nocturia once a night if he drank 
a lot of fluid.  In January, in May, and in September 2005, 
the veteran complained of nocturia.  There is no 
documentation by complaint, history, or finding of daytime 
urinary frequency between two and three times, which is the 
criteria for a compensable rating based on daytime frequency.  
As for frequency at night, on one occasion, voiding at night 
was limited to one time only.  The second reference to 
voiding at night was not quantified.  As twice voiding at 
night was not documented, the criteria for a compensable 
rating based on urinary frequency at night before March 14, 
2007, have not been met.

As for symptoms of obstructed voiding, although the veteran 
did complain of difficulty starting a urine stream in August 
2003 and incomplete emptying in January, in May, and in 
September 2005, in the absence of marked obstructive 
symptomatology combined with one of the following: post void 
residuals greater 


than 150 cc.; uroflowmetry with markedly diminished peak flow 
rate of less than 10 cc/sec.; recurrent urinary tract 
infections secondary to obstruction; or stricture disease 
requiring periodic dilation every two to three months, the 
criteria for a compensable rating based on obstructed voiding 
before March 14, 2007, have not been met.

From the effective date of service connection and before 
March 14, 2007, the preponderance of the evidence is against 
the claim for an initial compensable rating for prostatitis 
on the basis of voiding dysfunction, the predominant 
manifestation, and the benefit-of-the-doubt standard of proof 
does not apply.  
38 U.S.C.A. § 5107(b).

Prostatitis from March 14, 2007.

As of March 14, 2007, and currently, prostatitis is rated 20 
percent rating under Diagnostic Code 7527 based on frequency 
of voiding, the predominant manifestation, as established on 
VA examination on March 14, 2007. 

As for symptoms of urine leakage, on VA examination on March 
14, 2007, although the examiner indicated that the veteran's 
urinary symptoms included, stress incontinence, there was no 
documentation by complaint, history, or finding that the 
veteran needed to wear absorbent materials, which must be 
changed two to four times a day, the criteria for the next 
higher rating based on urine leakage.  For this reason, from 
March 14, 2007, the criteria for the next higher rating based 
on urine leakage have not been met. 

As for symptoms of urinary frequency, on VA examination on 
March 14, 2007, the examiner indicated that the veteran's 
urinary symptoms included daytime voiding at intervals of two 
to three hours and voiding four times a night.  In the 
absence of evidence of daytime voiding at intervals of less 
than one hour, or voiding at night five or more times, from 
March 14, 2007, the criteria for the next higher rating based 
on urinary frequency have not been met.





As for symptoms of obstructed voiding, on VA examination on 
March 14, 2007, the examiner indicated that the veteran's 
urinary symptoms included hesitancy, a weak or intermittent 
stream, and urine retention, but there was no history of 
obstructed voiding or recurrent urinary tract infections.  In 
the absence of urinary retention, requiring intermittent or 
continuous catherization, from March 14, 2007, the criteria 
for the next higher rating based on obstructed voiding have 
not been met 

From March 14, 2007, the preponderance of the evidence is 
against the claim for an initial rating higher than 20 
percent for prostatitis on the basis of voiding dysfunction, 
the predominant manifestation, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b)



ORDER

Entitlement to an initial compensable rating for prostatitis 
before March 14, 2007, is not established, and an initial 
rating higher than 20 percent for prostatitis from March 14, 
2007, is not established, and the appeal is denied. 



________________________                             
_________________________
          V. L. Jordan                                                       
Mark W. Greenstreet 
    Veterans Law Judge                                                  
Veterans Law Judge      



________________________
George E. Guido Jr.
Veterans Law Judge 


 Department of Veterans Affairs


